

116 S174 RS: Securing Energy Infrastructure Act
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 173116th CONGRESS1st SessionS. 174[Report No. 116–71]IN THE SENATE OF THE UNITED STATESJanuary 17, 2019Mr. King (for himself, Mr. Risch, Mr. Heinrich, Ms. Collins, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesAugust 16, 2019Reported under authority of the order of the Senate of August 1, 2019, by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo provide for the establishment of a pilot program to identify security vulnerabilities of certain
			 entities in the energy sector.
	
 1.Short titleThis Act may be cited as the Securing Energy Infrastructure Act.
 2.DefinitionsIn this Act: (1)Appropriate committee of CongressThe term appropriate committee of Congress means—
 (A)the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, and the Committee on Energy and Natural Resources of the Senate; and
 (B)the Permanent Select Committee on Intelligence, the Committee on Homeland Security, and the Committee on Energy and Commerce of the House of Representatives. (2)Covered entityThe term covered entity means an entity identified pursuant to section 9(a) owner or operator described in section 9(c) of Executive Order 13636 of February 12, 2013 (78 Fed. Reg. 11742), relating to identification of critical infrastructure where a cybersecurity incident could reasonably result in catastrophic regional or national effects on public health or safety, economic security, or national security.
 (3)ExploitThe term exploit means a software tool designed to take advantage of a security vulnerability. (4)Industrial control system (A)In generalThe term industrial control system means an operational technology used to measure, control, or manage industrial functions.
 (B)InclusionsThe term industrial control system includes supervisory control and data acquisition systems, distributed control systems, and programmable logic or embedded controllers.
 (5)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (6)ProgramThe term Program means the pilot program established under section 3.
 (7)SecretaryThe term Secretary means the Secretary of Energy. (8)Security vulnerabilityThe term security vulnerability means any attribute of hardware, software, process, or procedure that could enable or facilitate the defeat of a security control.
 3.Pilot program for securing energy infrastructureNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a 2-year control systems implementation pilot program within the National Laboratories for the purposes of—
 (1)partnering with covered entities in the energy sector (including critical component manufacturers in the supply chain) that voluntarily participate in the Program to identify new classes of security vulnerabilities of the covered entities; and
 (2)evaluating technology and standards, in partnership with covered entities, to isolate and defend industrial control systems of covered entities from security vulnerabilities and exploits in the most critical systems of the covered entities, including—
 (A)analog and nondigital control systems; (B)purpose-built control systems; and
 (C)physical controls. 4.Working group to evaluate program standards and develop strategy (a)EstablishmentThe Secretary shall establish a working group—
 (1)to evaluate the technology and standards used in the Program under section 3(2); and (2)to develop a national cyber-informed engineering strategy to isolate and defend covered entities from security vulnerabilities and exploits in the most critical systems of the covered entities.
 (b)MembershipThe working group established under subsection (a) shall be composed of not fewer than 10 members, to be appointed by the Secretary, at least 1 member of which shall represent each of the following:
 (1)The Department of Energy. (2)The energy industry, including electric utilities and manufacturers recommended by the Energy Sector coordinating councils.
 (3)(A)The Department of Homeland Security; or (B)the Industrial Control Systems Cyber Emergency Response Team.
 (4)The North American Electric Reliability Corporation. (5)The Nuclear Regulatory Commission.
 (6)(A)The Office of the Director of National Intelligence; or (B)the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)).
 (7)(A)The Department of Defense; or (B)the Assistant Secretary of Defense for Homeland Security and America's Security Affairs.
 (8)A State or regional energy agency. (9)A national research body or academic institution.
 (10)The National Laboratories. 5.Reports on the Program (a)Interim reportNot later than 180 days after the date on which funds are first disbursed under the Program, the Secretary shall submit to the appropriate committees of Congress an interim report that—
 (1)describes the results of the Program; (2)includes an analysis of the feasibility of each method studied under the Program; and
 (3)describes the results of the evaluations conducted by the working group established under section 4(a).
 (b)Final reportNot later than 2 years after the date on which funds are first disbursed under the Program, the Secretary shall submit to the appropriate committees of Congress a final report that—
 (1)describes the results of the Program; (2)includes an analysis of the feasibility of each method studied under the Program; and
 (3)describes the results of the evaluations conducted by the working group established under section 4(a).
 6.Exemption from disclosureInformation shared by or with the Federal Government or a State, Tribal, or local government under this Act shall be—
 (1)deemed to be voluntarily shared information; (2)exempt from disclosure under section 552 of title 5, United States Code, or any provision of any State, Tribal, or local freedom of information law, open government law, open meetings law, open records law, sunshine law, or similar law requiring the disclosure of information or records; and
 (3)withheld from the public, without discretion, under section 552(b)(3) of title 5, United States Code, or any provision of a State, Tribal, or local law requiring the disclosure of information or records.
			7.Protection from liability
 (a)In generalA cause of action against a covered entity for engaging in the voluntary activities authorized under section 3—
 (1)shall not lie or be maintained in any court; and (2)shall be promptly dismissed by the applicable court.
 (b)Voluntary activitiesNothing in this Act subjects any covered entity to liability for not engaging in the voluntary activities authorized under section 3.
 8.No new regulatory authority for Federal agenciesNothing in this Act authorizes the Secretary or the head of any other department or agency of the Federal Government to issue new regulations.
		9.Authorization of appropriations
 (a)Pilot ProgramThere is authorized to be appropriated $10,000,000 to carry out section 3. (b)Working Group and ReportThere is authorized to be appropriated $1,500,000 to carry out sections 4 and 5.
 (c)AvailabilityAmounts made available under subsections (a) and (b) shall remain available until expended.August 16, 2019Reported with an amendment